                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STEPHEN LOPES,                                       Case No. 18-cv-06665-JST
                                                         Plaintiff,
                                   8
                                                                                             ORDER CONSOLIDATING CASES
                                                  v.                                         AND APPOINTING LEAD PLAINTIFF
                                   9
                                                                                             AND LEAD COUNSEL
                                  10    FITBIT, INC., et al.,
                                                                                             Re: ECF No. 26
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Before the Court is Plaintiff Irving Lubman’s motion to consolidate Lopes v. Fitbit Inc.,

                                  14   Case No. 18-cv-6665, with Patti v. Fitbit, Inc., Case No. 18-cv-6922 (“Related Securities Class

                                  15   Actions”), to appoint Lubman as Lead Plaintiff, and to approve Lubman’s selection of counsel for

                                  16   the class. ECF No. 26. The Court will grant the motion.

                                  17   I.        CONSOLIDATION

                                  18             A.     Legal Standard

                                  19             “If actions before the court involve a common question of law or fact, the court may . . .

                                  20   consolidate the actions.” Fed. R. Civ. P. 42(a)(2). “The district court has broad discretion under

                                  21   this rule to consolidate cases pending in the same district.” Inv’rs Research Co. v. U.S. Dist.

                                  22   Court, 877 F.2d 777, 777 (9th Cir. 1989). “In determining whether or not to consolidate cases, the

                                  23   Court should ‘weigh the interest of judicial convenience against the potential for delay, confusion
                                       and prejudice.’” Zhu v. UCBH Holdings, Inc., 682 F. Supp. 2d 1049, 1052 (N.D. Cal. 2010)
                                  24
                                       (quoting Sw. Marine, Inc. v. Triple A Mach. Shop, Inc., 720 F. Supp. 805, 806-07 (N.D. Cal.
                                  25
                                       1989)).
                                  26
                                                 B.     Analysis
                                  27
                                                 The Related Securities Class Actions are both putative class actions brought on behalf of
                                  28
                                   1   “persons and entities that acquired Fitbit securities between August 2, 2016 and January 30, 2017,

                                   2   inclusive (the ‘Class Period’), seeking to pursue remedies under the Securities Exchange Act of

                                   3   1934 (the ‘Exchange Act’).” Lopes Compl., ECF No. 1; see Patti Compl., ECF No. 1. Both

                                   4   complaints allege that Defendants made materially false and misleading statements, primarily by

                                   5   overstating Fitbit’s financial guidance and failing to disclose that the company was struggling to
                                       differentiate itself from its competitors. Id. The complaints rely on largely the same statements
                                   6
                                       and omissions. Id. Defendants agree that the cases involve common questions of law and fact and
                                   7
                                       should be consolidated. ECF No. 40 at 2. Thus, the Court concludes that judicial convenience
                                   8
                                       and a just, efficient resolution of the parties’ claims would be best served by consolidating the
                                   9
                                       Related Securities Class Actions.
                                  10
                                       II.    APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL
                                  11
                                              A.      Legal Standard
                                  12
Northern District of California




                                              The Private Securities Litigation Reform Act of 1995 (“PSLRA”) provides that “[n]ot later
 United States District Court




                                  13
                                       than 20 days after the date on which the complaint is filed,” the plaintiff shall publish a notice
                                  14
                                       alerting members of the purported class of “the pendency of the action, the claims asserted therein,
                                  15
                                       and the purported class period.” 15 U.S.C. § 78u-4(3)(a)(i). The notice should also inform
                                  16
                                       potential class members that “not later than 60 days after the date on which the notice is published,
                                  17
                                       any member of the purported class may move the court to serve as lead plaintiff of the purported
                                  18
                                       class.” 15 U.S.C. § 78u-4(3)(a)(i)(II).
                                  19          Under the PSLRA, “[t]he ‘most capable’ plaintiff – and hence the lead plaintiff – is the one
                                  20   who has the greatest financial stake in the outcome of the case, so long as [the proposed lead
                                  21   plaintiff] meets the requirements of Rule 23” of the Federal Rules of Civil Procedure. In re
                                  22   Cavanaugh, 306 F.3d 726, 729 (9th Cir. 2002). After the Court makes its determination of the
                                  23   presumptive lead plaintiff, other plaintiffs in the class will be provided with “an opportunity to
                                  24   rebut the presumptive lead plaintiff’s showing that it satisfies Rule 23’s typicality and adequacy
                                  25   requirements.” Id. at 730. “If, as a result of this process, the district court determines that the

                                  26   presumptive lead plaintiff does not meet the typicality or adequacy requirement, it then must

                                  27   proceed to determine whether the plaintiff with the next lower stake in the litigation has made a

                                  28   prima facie showing of typicality and adequacy.” Id. at 731.

                                                                                          2
                                   1          “The most adequate plaintiff shall, subject to the approval of the court, select and retain

                                   2   counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). “[I]f the lead plaintiff has made a

                                   3   reasonable choice of counsel, the district court should generally defer to that choice,” and “should

                                   4   not reject a lead plaintiff’s proposed counsel merely because it would have chosen differently.”

                                   5   Cohen v. U.S. Dist. Court, 586 F.3d 703, 711-12 (9th Cir. 2009).

                                   6          B.      Analysis
                                              The Court finds that Lubman is the plaintiff with the largest financial stake in the lawsuit,
                                   7
                                       having suffered a loss of over $300,000. ECF No. 26 at 7. The other plaintiffs who moved to be
                                   8
                                       appointed Lead Plaintiff have since withdrawn their motions, acknowledging that they do not have
                                   9
                                       the largest financial interest. See ECF No. 45 (Lubman’s notice of non-opposition); ECF Nos. 15,
                                  10
                                       39 (Wesley Archer, asserting he lost $200,661, then withdrawing his motion in recognition that
                                  11
                                       Lubman has the largest financial interest); ECF Nos. 20, 42 (Teamsters Local 710 Pension Fund,
                                  12
Northern District of California
 United States District Court




                                       claiming losses of over $300,000 but acknowledging that its loss is not the largest); ECF Nos. 28,
                                  13
                                       44 (Jason Rylander, alleging losses of over $99,000 but recognizing that it appears he does not
                                  14
                                       possess the largest financial interest); ECF Nos. 31, 43 (Fitbit Investor Group, comprised of
                                  15
                                       Robert Sherman, Jeff Sharp, and Ananda Patti, claiming losses between $226,302 and $247,669
                                  16
                                       but then admitting that it appears not to have the largest financial interest). Because Lubman has
                                  17
                                       the largest financial stake, he is the presumptive Lead Plaintiff.
                                  18          In addition to having the largest financial interest in this litigation, Lubman has made a
                                  19   prima facie showing that he satisfies the requirements of Rule 23. First, he meets the typicality
                                  20   requirement. The legal and factual bases of Lubman’s claim revolve around whether Defendants
                                  21   publically disseminated false and misleading statements and the effect of those alleged statements.
                                  22   The same is true for the rest of the putative class. Lubman also meets Rule 23’s adequacy
                                  23   requirement. His interests are closely aligned with those of the other class members, with no
                                  24   apparent antagonism between them. Therefore, the Court appoints Lubman as Lead Plaintiff.

                                  25          Lubman is represented by Glancy Prongay & Murray LLP and asks the Court to approve

                                  26   that firm as Lead Counsel. ECF No. 26 at 9-10. The firm has experience with securities class

                                  27   actions and has served as lead counsel in similar cases in this district. ECF No. 27-4 at 2-4. The

                                  28   Court concludes Glancy Prongay & Murray LLP will provide effective representation to the class.

                                                                                          3
                                   1                                           CONCLUSION

                                   2          The Court grants the motion to consolidate Lopes v. Fitbit Inc., Case No. 18-cv-6665, with

                                   3   Patti v. Fitbit, Inc., Case No. 18-cv-6922. The Court appoints Irving Lubman as Lead Plaintiff

                                   4   and approves Glancy Prongay & Murray LLP as Lead Counsel for the class.

                                   5          IT IS SO ORDERED.

                                   6   Dated: April 25, 2019
                                                                                      ______________________________________
                                   7
                                                                                                    JON S. TIGAR
                                   8                                                          United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
